Title: Thomas Jefferson to José Corrêa da Serra, 30 June 1819
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
            Dear Sir
            Monticello June 30. 19.
          
          In the hope of recieving the annual visit as heretofore, I think it necessary to advise you of my future motions lest I should lose the benefit of it as befell me once before. on this day week I proceed to Poplar Forest where I shall continue to the 1st of October, when the meeting of the visitors of the University will oblige me to return. perhaps that meeting may be an additional motive for fixing the time of your visit, as measures will then be taken of much interest to the institution on which you have been so partial as to rest some hope. we are going on with our buildings, and in the course of this and the next year we hope to have accomodations ready for all our professors and students. those for the professors will be as handsome and comfortable as probably they could have any where. as the institution gains favor daily with the public, so our confidence grows in the patronage of the legislature and in the enlargement of their endowment. without this indeed years will be necessary to accomplish the buildings. we have some breakers ahead too which threaten some danger. the infatuated confidence in banks occasioned large portions to be deposited in them of the funds for the literary establishment and public works. how these banks will weather the present storm, we cannot foresee. their failure would produce heavy loss to our funds. I salute you as ever with affectionate friendship and respect.
          
            Th: Jefferson
          
        